DETAILED ACTION
The Office Action mailed on 7/11/2022 has been vacated and this Office Action is mailed in its stead.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.

Election/Restrictions
Claims 1-4 and 6-20 are currently pending.

Claims 16-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/28/2020.

	Claims 1-4 and 6-15 are currently under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dzin et al. (S*, KR20090037358A).
Dzin teaches an anticancer composition comprising a plant stem cell line derived from Taxus cambium or procambium, lysate, extract or media thereof to induce the extinction of a cancer cell which directly related with the growth of cancer and to suppress carcinogenesis (See e.g. abstract). Dzin further teaches that the composition is effective for treating oral epithelial cancer (which reads on oral cavity condition)(See e.g. page 4). Dzin further teaches that plant cell extract can be administered as an oral formulation in the form of a gelatin capsule and can contain gelatin as a carrier (which reads on a delivery device not in the form of an aerosol or lozenge and vehicle composition and on claims 10- viscous adherent carrier and claim 15)(See e.g. page 5).
Therefore, the reference anticipates the instantly claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Eshdat et al. (WO200609388A2).
Eshdat teaches an anti-inflammatory pharmaceutical composition comprising as an active ingredient a fruit cell culture containing a fruit cell line (which reads on plant stem cells) and/or a preparation derived therefrom and a pharmaceutically acceptable carrier suitable for mucosal delivery (See e.g. abstract and page 4, lines 30-32 bridging p 5, lines 1-2).  Eshdat further teaches that the composition can be administered in the form of a mouthwash (which reads on a rinse), a strip, chewing gum (which reads on gum and chew) or a toothpaste (which reads on paste) (See e.g. page 7, lines 17-19).  Eshdat further teaches that stem cell can be encapsulated (See e.g. p. 19, lines 17-22), the formulations may include Laurie acid/Propylene glycol (which reads on humectant) and sodium bicarbonate (which reads on an abrasive) (See e g. p. 20, lines 12-25).  Eshdat further teaches that the formulation can be in the form of a capsule containing gelatin (See e.g. 21, lines 16-18).
Although Eshdat does not teach that the treatment area is a dental cavity, a pocket between a tooth and a receded gum, a space between closely spaced teeth, or a socket of a pulled tooth, and wherein the viscous adherent carrier includes a viscosity sufficient to retain an aliquot in the treatment area, these areas subjected to treatment are inherent to the preparation taught by Eshdat because the ingredients, the amounts of the ingredients, and the route of administration for the delivery of the ingredients taught by Eshdat are one and the same as disclosed in the instantly claimed invention of Applicant.  Thus, the areas claimed would inherently be treated by the formulation of Eshdat.
It would have been obvious to one of ordinary skill in the art to prepare the instantly claimed formulations by encapsulating the fruit cells with the instantly claimed ingredients and providing the instantly claimed forms because at the time the invention was made, it was known that the plant cells can be used as an anti-inflammatory and in the form of a paste, rinse, chewing gum or gelatin capsule and can contain the instantly claimed ingredients as clearly taught by Eshdat.   A person of ordinary skill in the art would have understood to modify the form of the plant stem cell to provide the instantly claimed device in the forms claimed.  The skilled artisan in the art would have understood to modify the plant stem cells to provide the instantly claimed forms with expectation of success.  Therefore, the skilled artisan would have been motivated to use plant stem cells to provide the instantly claimed devices with the instantly claimed ingredients based upon the beneficial teachings of Eshdat. 

Claims 1, 2, 4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Eshdat et al. (WO200609388A2), in view of Latona (“Vegetarian Times”: Body Basics (2000)).
The teachings of Eshdat are set forth above and applied as before. 
Eshdat does not teach a toothbrush or floss.
Latona teaches that brushing teeth with a toothbrush and anti-inflammatory toothpaste as well as sodium bicarbonate is effective for combat plaque and that floss and mouthwash containing natural antibacterials is also effective.
It would have been obvious to one of ordinary skill in the art to prepare the instantly claimed formulations by encapsulating the fruit cells with the instantly claimed ingredients and providing the instantly claimed forms because at the time the invention was made, it was known that the plant cells can be used as an anti-inflammatory and in the form of a paste, rinse, chewing gum or gelatin capsule and can contain the instantly claimed ingredients as clearly taught by Eshdat and that anti-inflammatory toothpaste containing botanicals and sodium bicarbonate can be added to toothbrushes and that floss is effective for treating oral inflammation as clearly taught by Latona.   A person of ordinary skill in the art would have understood to modify the form of the plant stem cell to provide the instantly claimed device in the forms claimed.  The skilled artisan in the art would have understood to modify the plant stem cells to provide the instantly claimed forms with expectation of success.  Therefore, the skilled artisan would have been motivated to use plant stem cells to provide the instantly claimed devices with the instantly claimed ingredients based upon the beneficial teachings of Eshdat and Latona. 

Claims 1-4 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Eshdat et al. (WO200609388A2), in view of Latona (“Vegetarian Times”: Body Basics (2000)) and Kalra et al. (CLINICAL AND DIAGNOSTIC LABORATORY IMMUNOLOGY, May 2004, p. 563–568).
The teachings of Eshdat and Latona are set forth above and applied as before. 
Eshdat does not teach smoking material.
Kalra teaches that nicotine when administered as a patch has anti-inflammatory effects.
It would have been obvious to one of ordinary skill in the art to prepare the instantly claimed formulations by encapsulating the fruit cells with the instantly claimed ingredients and providing the instantly claimed forms, including to add the plant cells to a patch with tobacco because at the time the invention was made, it was known that the plant cells can be used as an anti-inflammatory and in the form of a paste, rinse, chewing gum or gelatin capsule and can contain the instantly claimed ingredients as clearly taught by Eshdat, that anti-inflammatory toothpaste containing botanicals and sodium bicarbonate can be added to toothbrushes and that floss is effective for treating oral inflammation as clearly taught by Latona and that nicotine when added to a patch and administered is an effective anti-inflammatory.   A person of ordinary skill in the art would have understood to modify the form of the plant stem cell to provide the instantly claimed device in the forms claimed and to combine the plant stem cells with nicotine to provide a more effective anti-inflammatory formulation.  The skilled artisan in the art would have understood to modify the plant stem cells to provide the instantly claimed forms with expectation of success.  Therefore, the skilled artisan would have been motivated to use plant stem cells to provide the instantly claimed devices with the instantly claimed ingredients based upon the beneficial teachings of Eshdat, Latona and Kalra. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY L CLARK/Primary Examiner, Art Unit 1699